Citation Nr: 1541324	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for low back disability.

2. Entitlement to an initial disability rating higher than 10 percent for residuals of bilateral leg compartment syndrome and fasciotomies.

3. Entitlement to an initial disability rating higher than 0 percent for allergic rhinitis.

4. Entitlement to an initial disability rating higher than 0 percent for hypertension.

5. Entitlement to an initial disability rating higher than 0 percent for residuals of urethral stricture and surgical repair.

6. Entitlement to an initial disability rating higher than 0 percent for hemorrhoids.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2009 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs. In that decision, the RO granted service connection for several disabilities and assigned disability ratings for each. The RO assigned a 10 percent rating for lumbar spine strain and a 10 percent rating for residuals of bilateral leg compartment syndrome and fasciotomies. The RO assigned 0 percent ratings for each of the following: allergic rhinitis, hypertension, residuals of urethral stricture and surgical repair, and hemorrhoids. Service connection and the ratings were effective November 1, 2008, immediately following the Veteran's separation from service.

In October 2012 and again in January 2015, the Board remanded the claim to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives, such that additional remand is not needed to address those directives. See Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is necessary to obtain additional evidence regarding the rating for residuals of bilateral leg compartment syndrome and fasciotomies. That issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's lumbar spine strain and intervertebral disc disease produce limitation of motion without limitation of forward flexion to 60 degrees or less, limitation of the combined range of motion to 120 degrees or less, severe muscle spasm or guarding, or incapacitating episodes.

2. From November 1, 2008, the Veteran's nose and sinus disorders, including allergic rhinitis, have been manifested by greater than 50 percent obstruction of nasal passage on one side and obstruction approaching 50 percent on the other side, and by headaches.

3. The Veteran's hypertension has no history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

4. Service-connected urethral stricture and surgical repair have not resulted in any current voiding dysfunction or large scar.

5. From November 1, 2008, the Veteran's internal hemorrhoids have been irreducible and manifested by pain and intermittent bleeding, without secondary anemia or fissures.


CONCLUSIONS OF LAW

1. The Veteran's low back disability has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2. From November 1, 2008, the Veteran's nose and sinus disorders, including allergic rhinitis, have approximated the criteria for a 10 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6510 through 6514, 6522 (2015).

3. The Veteran's hypertension has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).

4. Residuals of urethral stricture and surgical repair have not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7518 (2015).

5. From November 1, 2008, the Veteran's hemorrhoids have met the criteria for a 10 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in a letter issued in May 2008. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the October 2012 remand, the Board instructed the RO to ask the Veteran to identify medical facilities where he had received treatment and to obtain records of any treatment the Veteran identified. The Board instructed the RO to schedule the Veteran for VA medical examinations to obtain current findings regarding his service-connected disabilities. The RO asked the Veteran to identify medical treatment. Additional treatment records were added to the claims file. Records suggest that the RO may have attempted to schedule VA examinations. In January 2015, the Board found that it was not clear that the RO had fulfilled the Board's instructions to schedule examinations. The Board remanded the case again for the RO to schedule examinations and clearly document efforts to schedule such examinations. Subsequently, VA examinations addressing the relevant issues were held. The Board is satisfied that there now has been substantial compliance with the remand directives. Additional remand is not needed to address those directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The treatment records and examination reports provide relevant information that is sufficient to address the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Lumbar Spine Strain

The Veteran contends that his low back disability produces impairment that warrants a rating higher than the 10 percent rating that the RO assigned.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court of Appeals for Veterans Claims (Court) has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Physicians have diagnosed the Veteran's low back disability as lumbar strain, and later as also including lumbar degenerative disc disease. The rating schedule provides for evaluating spine disorders including strain under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

Normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2015).
In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Incapacitating Episodes Rating Formula, intervertebral disc syndrome is rated at 20 percent if there are incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, at 40 percent if there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and at the maximum 60 percent if there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula, Note (1).

During treatment in service in January 2007, the Veteran reported persistent low back pain, and recent onset of radiation of pain down the legs. A treating clinician noted that straight leg raising test was positive on the right, and that there were muscle spasms in the right lumbar area. On x-rays, the Veteran's lumbosacral spine appeared normal, with no evidence of significant degenerative disc disease, facet disease, or other abnormality.

The Veteran had a VA medical examination in May 2008, before his separation from service. He indicated that his duties were as a civil engineer, and that he worked full time. He reported having sustained a low back injury in 2003, with sudden onset of pain while stepping out of the shower. He indicated that at that time an ambulance took him to a hospital emergency room, where he was treated and kept overnight. He stated that since then he had intermittent low back pain that was aggravated by working overhead, lifting heavy objects, or squatting. He reported that he avoided those activities. He indicated that he took over the counter analgesics about once a day, took a prescription muscle relaxer, and did stretching and strengthening exercises.

The Veteran reported that presently he had constant achy low back pain. He stated that about twice weekly he had sharp low back pain that radiated down the back of the left leg. He indicated that every two to three weeks he had severe flare-ups that lasted two to three days. He stated that during the flare-ups his low back function was reduced to 25 percent of normal. 

On examination, the Veteran had a normal gait. The range of motion of his thoracolumbar spine was to 90 degrees of forward flexion, 20 degrees of extension, 20 degrees of lateral flexion to each side, and 20 degrees of rotation to each side. There was no evidence of pain on motion. The examiner listed a diagnosis of chronic lumbar strain. The examiner stated that the disability had significant effects on the Veteran's occupation, in that it had decreased his mobility and caused changes in the duties assigned to him. The examiner found that the back disability had moderate effects on exercise and travelling and mild effects on chores.

Private and service department treatment records from 2011 through 2013 show reports of and treatment for back pain. In treatment at a service department facility in December 2012, the Veteran reported a two month history of left hip and leg pain. He stated that he was in a motor vehicle accident (MVA) in November 2012, and then began to experience low back pain. The treating clinician noted lumbosacral tenderness and decreased range of motion. The clinician adjusted pain medications and fitted the Veteran with a lumbar elastic support. On follow-up later in December 2012, the Veteran reported low back pain radiating down both legs. The treating clinician noted lumbosacral tenderness and decreased range of motion. The clinician ordered physical therapy and an MRI. 

In treatment in January 2013, the Veteran described his low back pain as almost constant, and worse with bending or lifting. He stated that he had difficulty straightening his back when he got up to stand at night. A treating clinician noted lumbosacral tenderness and decreased range of motion. In January 2013, MRI of the Veteran's lumbar spine showed annular tears involving the L4-L5 and L5-S1 intervertebral discs. In January through April 2013, he had physical therapy to address pain in his right hip and his back.
On VA examination in May 2015, the Veteran reported having been in one MVA in 2011 and another in 2013. He stated that each MVA resulted in aggravation of his back pain. He indicated that he had physical therapy. He described his present low back pain as 6 out of 10 in severity, depending on his level of activity. He indicated that he had a prescription for muscle relaxers. He stated that his low back pain was aggravated with lifting more than 25 pounds or with overhead activities lasting more than 10 minutes. He reported that he was able to mow his lawn and do most of his gardening, and was able to accomplish self care and recreational activities. He did not report neurological symptoms. He did not indicate that he used any assistive devices for walking.

The range of motion of the Veteran's thoracolumbar spine was to 90 degrees of forward flexion, 20 degrees of extension, 20 degrees of lateral flexion to each side, and 20 degrees of rotation to each side. There was evidence of pain on motion with forward flexion and extension. The examiner indicated that the pain on motion did not result in functional loss. The ranges of motion were the same after three repetitions. There was mild tenderness to palpation of the lumbosacral spine, without guarding or palpable muscle spasms. Straight leg raising was negative bilaterally. There was no radicular pain, and there were no other signs or symptoms due to radiculopathy. There was no history of episodes of intervertebral disc syndrome requiring bed rest. The examiner listed a diagnosis of degenerative disc disease of the lumbar spine without myelopathy or radiculopathy. The examiner stated that the Veteran's back disability did not impact his ability to work. 

The evidence from 2008 forward shows that the Veteran's low back disability limited motion, but has not limited forward flexion to 60 degrees or less, or the combined range of motion to 120 degrees or less. There has not been muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The low back disability has produced some pain on motion and diminished endurance, but not to the extent producing significant additional functional impairment. He has not had incapacitating episodes due to his intervertebral disc disorder. His low back disability thus has not met or approached the criteria for a disability rating higher than the existing 10 percent rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's low back disability has not required frequent hospitalizations. His back disability has caused difficulty with certain occupational tasks, but it has not interfered to a marked extent with his employment or capacity for employment. The low back disability does not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the low back disability for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested, and the record does not suggest, that his low back disability makes him unemployable. The record in this case thus does not indirectly raise the issue of unemployability.

Allergic Rhinitis

The Veteran contends that his service-connected allergic rhinitis produces impairment that warrants a rating higher than the 0 percent rating that the RO assigned.

He had treatment during service for episodes and periods of nasal and sinus congestion. He sought service connection in 2008 for chronic sinusitis. In the February 2009 rating decision, the RO granted service connection for allergic rhinitis.

The rating schedule provides for evaluating allergic rhinitis at 30 percent if there are polyps. A 10 percent rating is assigned if there are no polyps, but there is greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6522.

Chronic sinusitis is rated at 10 percent or higher if there are one or more incapacitating episodes per year requiring prolonged, four to six week, antibiotic treatment; or three or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; or if there has been surgery. 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.

Bacterial rhinitis is rated at 50 percent if there is rhinoscleroma, and 10 percent if there is permanent hypertrophy of the turbinates and greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6523 (2015).

On VA examination in May 2008, the Veteran reported that since 2002 he had experienced sinus and nose symptoms in the springtime, with gradual onset and progressively worsening congestion, drainage, headache, and epistaxis. He indicated that the outbreaks last four to five weeks, and are treated with Flonase. He indicated that the outbreaks were intermittent and had remissions. The examiner observed that the Veteran's turbinates were boggy. There was obstruction of 60 percent of the nasal passage on the right and 40 percent on the left. There were no polyps.

At the May 2008 examination, the obstruction of Veteran's nasal passage was greater than 50 percent nasal passage obstruction on one side, and 40 percent on the other side. The 40 percent approaches and is fairly close to the 50 plus percent criteria. The history and manifestations of his seasonal nose and sinus disorder also included headache, which is a criteria for a compensable rating for chronic sinusitis. Considering together the obstruction, headaches, and other symptoms, it is reasonable to find that in 2008 the disability picture at least nearly approximated the criteria required for a 10 percent rating under Diagnostic Code 6522. Resolving reasonable doubt in the Veteran's favor, the Board grants an initial 10 percent rating.

In a May 2015 VA examination, the Veteran reported that he continued to have seasonal outbreaks of nasal discharge, congestion, watery eyes, and sneezing. He continued to treat outbreaks with Flonase. The examiner checked a box indicating that there was no greater than 50 percent obstruction of the nasal passage on either sides. The examiner did not indicate how much obstruction was present on each side. The assembled information does not provide a clear indication that the disability picture has significantly improved. Giving the benefit of the doubt to the Veteran, it is reasonable to allow the initial 10 percent rating to continue. As his nose and sinus disorder is not manifested by polyps, has not produced even greater obstruction, and has not required antibiotic treatment or surgery, it has not met the criteria for a rating higher than 10 percent.

The Veteran's seasonal nose and sinus disorder has not required frequent hospitalizations, and has not markedly interfered with his capacity for employment. The disability picture is not exceptional or unusual, and the rating criteria address it reasonably well. Therefore it is not necessary to refer the disability for consideration of extraschedular ratings. It has not been suggested that the disability makes him unemployable, so the record regarding that disability does not indirectly raise the issue of unemployability.

Hypertension

The Veteran contends that his hypertension produces impairment that warrants a rating higher than the 0 percent rating that the RO assigned. The RO granted the 0 percent rating effective from his separation from service.

The rating schedule provides for assigning a 60 percent rating for hypertension if diastolic pressure is predominantly 130 or more and a 40 percent rating if diastolic pressure is predominantly 120 or more. A 20 percent rating is assigned if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more. A 10 percent rating is assigned if diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more. A 10 percent rating is also the minimum rating to be assigned if there is a history of diastolic pressure 100 or more and continuous medication is required for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.

In blood pressure readings in the Veteran's service treatment records from 2000 forward, diastolic pressure was below 100 on each occasion. Systolic pressure was predominantly in the 120s and 130s. On three occasions, it was above 140 but below 160.

On VA examination in May 2008, while the Veteran was still in service, he reported that his blood pressure had been intermittently high since 2003, and that he had started on medication for hypertension in April 2008. In the May 2008 examination, blood pressure readings were 129/73, 126/69, and 107/55.

Records of the treatment of the Veteran at private and service department facilities in 2011 through 2013 reflect ongoing diagnosis of and medication for high blood pressure. Each blood pressure reading in those records showed diastolic pressure under 90 and systolic pressure under 140.

On VA examination in May 2015, the Veteran reported that he was on continuous medication for hypertension. Blood pressure readings were 130/78, 135/77, and 131/77.

From 2008, the Veteran's hypertension has been addressed by continuous medication. He has never been found to diastolic pressure of 100 or more or systolic pressure of 160 or more. It is clear from the medical records that his hypertension has not met the criteria for a rating higher than 0 percent. The Board therefore denies the rating appeal.

The Veteran's hypertension has not required frequent hospitalizations, and has not markedly interfered with his capacity for employment. The disability picture is not exceptional or unusual, and does not exceed the rating criteria. It is not necessary to refer the hypertension rating issue for consideration of extraschedular ratings. It has not been suggested that his hypertension makes him unemployable, so the record regarding his hypertension does not indirectly raise the issue of unemployability.

Residuals of Urethral Stricture and Surgical Repair

During service, the Veteran underwent treatment for urinary problems in the 1980s and again in the 1990s. Urethral stricture was found. He underwent surgeries in 1989 and 1996 to address the stricture. The RO assigned a 0 percent disability rating, effective from his separation from service, for residuals of the stricture and surgeries. The Veteran appealed that rating. He essentially contends that residuals of the stricture and surgeries produce effects that warrant a rating or ratings higher than the single 0 percent rating.

Under the rating schedule, stricture of the urethra is to be rated as voiding dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7518. Voiding dysfunction is to be rated based on urine leakage, urinary frequency, and/or obstructed voiding. 38 C.F.R. § 4.115a. Urine leakage or urinary incontinence is assigned a compensable rating if it requires the wearing of absorbent materials. 38 C.F.R. § 4.115a. Urinary frequency is rated at 40 percent with a daytime voiding interval of less than one hour, or awakening to void five or more times per night; at 20 percent with a daytime voiding interval between one and two hours, or awakening to void three to four times per night; and at 10 percent with a daytime voiding interval between two and three hours, or awakening to void two times per night. Id. Obstructed voiding is assigned a compensable rating with requirement of catheterization, or urinary hesitancy, slowness, or weakness, and certain other manifestations. Id.

With regard to any surgical scar, scars that are not on the head, face, or neck, and that are not unstable or painful, are assigned a 10 percent if they are deep and have an area of at least 6 square inches (39 square centimeters), or if they are superficial and have an area of at least 144 square inches (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2015).

The Veteran's service treatment records reflect that in November 1988 he was seen for urinary dribbling and urgency, and a feeling of incomplete emptying of the bladder. He was found to have a bulbar urethral stricture. Optical internal urethrotomy was performed in February 1989.

In September 1996, the Veteran reported having been treated for urethral stricture in 1989. He stated that presently he had a decrease in urinary stream. Imaging showed a 3.5 centimeter stricture in the bulbar urethra. In October 1996, he underwent surgery to address recurrent urethral stricture. Sutures were removed in November 1996. On follow-up in February 1997, retrograde urethrogram showed evidence of good recovery and good results. In a March 1999 screening for possible diabetes, the Veteran indicated that he did not have urinary frequency. Later service treatment records reflect history of the strictures and surgeries, but do not contain any reports of residual or recurrent genitourinary symptoms.

On VA genitourinary examination of the Veteran in May 2008, before separation from service, he reported that he had no current urinary tract symptoms. He related having no urinary leakage or other urinary symptoms. He stated that he had no erectile dysfunction and that he had normal ejaculation. The examiner reported that the Veteran's penis, testes, epididymides, seminal vesicles, and spermatic cords were normal. His prostate was 2+ enlarged. The examiner found no significant effects of the Veteran genitourinary history or condition on his work or other activities.

In December 2012, the Veteran was seen at a service department facility to address hip and low back pain. The history of urethral stricture and surgery was noted. He denied any present urinary difficulty, pain, frequency, or urgency. In January and April 2013, imaging showed simple-appearing renal cysts. In private treatment in September 2013, the Veteran denied difficulty urinating, blood in urine, or change in sexual function.

On VA urinary tract examination in May 2015, the examining urologist reported having reviewed the Veteran's claims file. The Veteran reported that in 1984, before active service, he sought treatment for urinary retention. He indicated that normal urinary function resumed after catheterization. He indicated that during service, in approximately 1991, he had weak urinary flow and incomplete bladder emptying. He stated that a urethral stricture was identified, and was treated by urethral dilatation and catheterization. It was noted that in 1996 he again had weak urine flow and incomplete bladder emptying. The examiner noted that the surgical repair in 1996 involved incision of the stricture and a buccal mucosal free graft. The examiner found that the 1996 repair surgery had excellent results. At the 2015 examination, the Veteran reported that he continued to have a strong urine flow. He related daily urinary frequency of every two to three hours, depending on his intake of fluids. There was no nocturia. There was no strain to void, and he felt that his bladder fully emptied. There was no increased postvoid urinary dribbling. On the penis, there was a fully healed circumferential incision scar from the urethroplasty. The scar was stable and was not painful. It was less than 39 square centimeters or 6 square inches in size. The examiner found that the Veteran's urethral stricture was resolved, and that his genitourinary condition was symptom free and had no functional impact on his ability to work.

The assembled medical examination and treatment records consistently indicate that, by the time of the Veteran's 2008 separation from service, he did not have any urinary dysfunction residual to the urethral strictures and surgeries. There is no indication of post-service urinary leakage or obstructed voiding. On the 2015 VA examination, a daily urinary frequency of two to three hours was noted. That frequency is consistent with the 38 C.F.R. § 4.115a criteria for a 10 percent rating. However, the 2015 examiner noted that frequency and went on to describe the Veteran's past strictures as resolved and his urinary function as symptom free. That urologist thus indicated that the Veteran's daytime urinary frequency did not constitute a symptom or dysfunction, and that he did not have any symptom or dysfunction residual to the strictures and surgeries. As the greater persuasive weight of the medical evidence is against the existence of any current voiding dysfunction, a compensable rating for voiding dysfunction is not warranted. The surgical scar does not meet the size requirements for a compensable rating. The Board thus denies the appeal for a higher rating.

Residuals of the Veteran's urethral stricture and surgeries have not required frequent hospitalizations, and have not markedly interfered with his capacity for employment. The disability picture is not exceptional or unusual, and does not exceed the rating criteria. Therefore it is not necessary to refer the rating issue for consideration of extraschedular ratings. It has not been suggested that his genitourinary condition makes him unemployable, so the record regarding that condition does not indirectly raise the issue of unemployability.

Hemorrhoids

Prior to separation from service, the Veteran sought service connection for hemorrhoids. The RO established service connection and assigned a 0 percent disability rating, effective from his separation from service. The Veteran appealed that rating. He essentially contends that his hemorrhoids have manifestations that warrant a rating higher than 0 percent.

The rating schedule provides for rating external or internal hemorrhoids at 20 percent with persistent bleeding and with secondary anemia, or with fissures. A 10 percent rating is assigned if hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. If hemorrhoids are mild or moderate, a 0 percent rating is assigned. 38 C.F.R. § 4.114, Diagnostic Code 7336.

On VA examination of the Veteran in May 2008, before separation from service, he reported recent onset of rectal area pain and blood on toilet paper after bowel movements. He indicated that he was using medicated pads. The examiner stated that the hemorrhoids were internal. The examiner did not observe bleeding, thrombosis, or prolapse. The examiner stated that the hemorrhoids were not reducible. No fissures were present. Rectal examination findings were normal.

After service, in September 2013, the Veteran had a private medical consultation to address elevated liver enzymes. At that time, he reported having hemorrhoid irritation and bleeding. He said that bleeding occurred weekly, in small amounts. He also related having intermittent irritation and pain in the rectal area, which was not active at the time of the consultation. The consulting physician did not report examining the rectal area. The physician stated that the rectal bleeding was likely due to hemorrhoids, and that the rectal pain might be due to hemorrhoids or fissure. The physician indicated that if hemorrhoids were seen on colonoscopy, banding should be considered.

On VA examination of the Veteran in May 2015, he reported that in 2006 he began having rectal burning and itching, and blood in his stool. He stated that the symptoms occurred twice a week. He indicated that, despite treatment with Preparation H, symptoms worsened. He related that by 2008, every day he had burning, itching, blood in the stool, and blood on toilet paper. He indicated that internal hemorrhoids were diagnosed on colonoscopy. He reported that banding of hemorrhoids was done two times. He indicated that treatment also included a high fiber diet. He reported that, at the time of the 2015 examination, symptoms were much reduced. He stated that he had minimal burning, and that a few times a week he saw blood on toilet paper. The examiner characterized the hemorrhoids as mild or moderate. He indicated that the hemorrhoids did not impact the Veteran's ability to work.

The accounts and findings in the medical records indicate that in 2006 to 2008 the Veteran's internal hemorrhoids had symptoms including bleeding and pain, and that treatment included banding. The VA clinician who examined the Veteran in May 2008 indicated that the hemorrhoids were not reducible. Considering the irreducibility, pain, and bleeding, the disability picture around the time of the Veteran's separation from service reasonably approximated the criteria for a 10 percent rating. The Board therefore grants an initial 10 percent rating. Records reflect that bleeding was ongoing in 2013, and continued but had considerably reduced by 2015. The 2015 VA examiner characterized the manifestations at that time as mild or moderate. Considering the reports of weekly bleeding as late as 2013, however, the record reasonably supports continuation of the 10 percent rating through the present.

The Veteran has reported rectal area bleeding since 2006 or 2008, but has described the bleeding as small in quantity and intermittent in occurrence. There has been no indication of secondary anemia. In 2013, a physician raised the possibility of fissure, but no clinician has reported observing any fissure. The manifestations of the Veteran's hemorrhoids thus have not met the criteria for a 20 percent rating.

The Veteran's hemorrhoids have not required frequent hospitalizations, and have not markedly interfered with his capacity for employment. The disability picture is not exceptional or unusual, and does not exceed the rating criteria. Therefore it is not necessary to refer the rating issue for consideration of extraschedular ratings. It has not been suggested that his hemorrhoids make him unemployable, so the record regarding that disorder does not indirectly raise the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 10 percent for low back disability is denied.

From November 1, 2008, a 10 percent disability rating for allergic rhinitis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 0 percent for hypertension is denied.

Entitlement to a disability rating higher than 0 percent for residuals of urethral stricture and surgical repair is denied.

From November 1, 2008, a 10 percent disability rating for hemorrhoids is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



REMAND

The Board is remanding to the RO for additional development the issue of the rating for residuals of bilateral leg compartment syndrome and fasciotomies.

During service, the Veteran was found to have urethral stricture. In October 1996, he underwent urethroplasty surgery. That surgery was followed by swelling in both legs, and a finding of compartment syndrome. Fasciotomies were performed on both legs. The fasciotomies were followed by four debridement and irrigation (D & I) procedures over the next one to two weeks. The leg wounds ultimately healed. On follow-up in early 1997, however, the Veteran reported symptoms including pain, numbness, tingling, and falling asleep sensations in his lower legs and his feet. Physicians established and renewed profiles limiting the type and duration of exercise the Veteran was to perform. Service treatment records from the remaining years of the Veteran's service contain numerous additional reports of those symptoms in the legs and feet. In August 1999, he reported that since the leg surgeries he had leg pain after exercise. The treating physician's impression was probable post-exercise neuropathy from scar tissue involved with repetitive trauma. In January 2006, the Veteran reported paresthesia in both feet with sitting. During the treatment visit a physician reproduced the symptom with prolonged sitting.

In a May 2008 claim the Veteran sought service connection for several disorders including bilateral compartment syndrome. On VA examination in May 2008, he reported that, since the 1998 fasciotomies, he had pain in his legs whenever he ran more than a quarter mile. He stated that he also had swelling and numbness in his feet after running. He indicated that his foot symptoms were aggravated by sitting for longer than 20 minutes, unless he could move his legs around. On the examination, the examiner did not find any neurological signs or symptoms in the Veteran's lower extremities. The examiner measured and described the fasciotomy scars on the Veteran's legs, and found that those scars were tender. The examiner found that the fasciotomy residuals had no effect on the Veteran's work. The examiner listed a diagnosis of chronic neuropathic bilateral leg and foot pain status post fasciotomies, associated with bilateral lower extremity compartment syndrome.

In a February 2009 rating decision, the RO granted service connection for "residual scars, status post bilateral leg fasciectomy [sic], status post bilateral leg compartment syndrome." The RO assigned a 10 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804, which addresses scars that are unstable or painful. The Veteran appealed the initial rating that the RO assigned. A subsequent VA examination, in May 2015, addressed only the condition of the scars.

The Veteran has extensively reported pain, numbness, and tingling in his legs and feet since the compartment syndrome, fasciotomies, and repeat D & I's. Physicians have diagnosed neuropathy. The neuropathy symptoms reportedly occur after exercise or prolonged sitting, so it is understandable that they were not observable on quick and static examinations. Considering the information in the service treatment records, however, the 2008 examination report did not sufficiently address the pain and numbness symptoms that the Veteran reported. The 2009 rating decision contained the notation that the compartment syndrome and fasciotomy residuals did not limit standing or walking, but also failed to adequately explain why the symptoms with activity that the Veteran described did not warrant evaluation of the diagnosed neuropathy, and not just the leg scars. In a March 2010 statement of the case, the RO referred to the Veteran's subjective reports of pain, numbness, and tingling in his lower extremities. The existence of intermittently symptomatic neuropathy should be considered based on the entire record, not solely on examination during which the intermittent symptoms were absent.

The Board therefore is remanding the issue for a new examination to thoroughly explore any current neurological residuals of the compartment syndrome, fasciotomies, and D & I's, and for readjudication of the rating to include discussion of any residual neuropathy.

Accordingly, the case is REMANDED for the following action:



	(CONTINUED ON NEXT PAGE)

1. Schedule the Veteran for a VA neurological examination to address the current leg and foot manifestations, including neurological manifestations, of the residuals of bilateral leg compartment syndrome and bilateral leg fasciotomies followed by multiple debridement and irrigation procedures. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, including the service treatment records. Ask the examiner to record the Veteran's stated history regarding any occasional, intermittent, or chronic pain, numbness, paresthesia or similar symptoms in the legs and feet, and the conditions under which those symptoms occur. Ask the examiner to include in the examination, unless medically contraindicated, appropriate periods of running, and of sitting still without moving the legs, followed by the Veteran's report and the examiner's findings of any neurological symptoms or signs in the lower extremities. Ask the examiner also to indicate whether the fasciotomy scars on each leg are unstable and/or painful.

2. Thereafter, the RO is to readjudicate the rating for residuals of bilateral leg compartment syndrome and fasciotomies. The readjudication should explicitly discuss: (A) lower extremity neuropathy with reported intermittent pain, numbness, and tingling, and (B) the fasciotomy scars. Issue the readjudication and afford the Veteran and his representative an opportunity to respond. If the appeal of the rating remains less than fully granted, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


